Citation Nr: 1230831	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-29 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In May 2011, the Veteran testified at a hearing in San Antonio, Texas, before the undersigned.

The Veteran had disagreed with the RO's January 2009 denial of service connection for rosacea in February 2009, but following the RO's July 2010 statement of the case, a substantive appeal was not received.  Accordingly, this issue is not before the Board.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends in his March 2005 VA Form 21-526, Veteran's Application for Compensation or Pension, that service connection is warranted for hearing loss and tinnitus as he was exposed to outgoing artillery and incoming mortars while serving in Vietnam.  

In this regard, the Board notes that while the existing record does not document complaints, diagnoses, or treatment for hearing loss and tinnitus until 2005 and/or 2006 (see October 2005 Vet Center treatment record and January 2006 VA examination), he testified that he received audiological examinations at his post-service places of employment starting shortly after his 1968 separation from military service.  Specifically, in May 2011 he testified that post-service he received audiological examinations during the time he worked for Southwestern Oil and Refining Company as a maintenance man from 1972 to December 1973 and during the time he worked for Exxon Corporation in plant operations from approximately 1974 to 1998. 

However, neither a request for these private audiological examinations or the private audiological examinations themselves appears in the claims file.  Therefore, the Board finds that a remand to attempt to obtain these records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

While the appeal is in remand status, any additional VA and private medical records since May 2010, the date of the most recent VA medical record contained in the Veteran's claims folder, should also be obtained.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Given the above development, the Board also finds that a remand to obtain a VA examination is required because the January 2006 VA examination did not take into account the testimony which the Veteran provided in May 2011, concerning symptomatology shortly after service, or any available Southwestern Oil and Refining Company and/or Exxon Corporation medical records.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough examination of the Veteran that takes into account the records of prior examinations and treatment). 

Lastly, because the Veteran's tinnitus may be secondary to his bilateral hearing loss, while the appeal is in remand status he should be given notice of the laws and regulations governing secondary service connected.  See 38 U.S.C.A. § 5103A(b); Also see 38 C.F.R. § 3.310(2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should provide the Veteran with notice of the laws and regulations governing secondary service connected.  See 38 U.S.C.A. § 5103A(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC should obtain authorizations from the Veteran to obtain all available medical records, including audiometric and examination reports, from 1972 to 1974 from Southwestern Oil and Refining Company and from 1974 to 1998 from Exxon Corporation.  All actions to obtain the requested records should be documented fully in the claims file. 

3.  The RO/AMC, after obtaining any needed authorizations, should obtain any VA and private medical records of treatment which the Veteran has received since May 2010.  All actions to obtain the requested records should be documented fully in the claims file. 

4.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination for his hearing loss and tinnitus disability claims.  The claims folder is to be provided to the examiner for review in connection with the examination and the examiner should state that he or she reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss in either ear and/or tinnitus was caused by his active duty, are related to active duty, or have continued since active duty?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sensor neural hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

c.  Is it at least as likely as not (50 percent probability or more) that the current tinnitus was caused or aggravated (permanently worsened in severity) by the Veteran's hearing loss?

In answering the above questions, the examiner should consider the fact that the claimant is competent to report on the observable symptom of his hearing loss and tinnitus while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

The examiner should take note of the fact that the mere absence of medical records documenting a claimant's complaints, diagnoses, or treatment for the claimed disorders cannot, by itself, be the basis for any medical opinion that the disorders were not due to his military service.  

If the examiner cannot provide answers to any of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner is advised that the phrase "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  Thereafter, the RO/AMC should readjudicate the claims.  Such readjudication should take into account the May 2011 hearing testimony as well as any other evidence received since the September 2010 supplemental statement of the case (SSOC).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

